Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20         PageID.1    Page 1 of 13




                         UNITED STATE DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DENEAN C. PLEDGER,
                                                    Case No.
                Plaintiff,                          Hon.

v.
                                                    Oakland County Circuit Court
                                                    Case No.: 20-180475-CZ
FCA US LLC – UAW PENSION
AGREEMENT,

          Defendant.
_______________________________/


                              NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, the FCA US LLC – UAW

PENSION AGREEMENT (“Pension Plan”), by its attorneys, hereby gives notice

of the removal of this action from the Oakland County Circuit Court to the United

States District Court for the Eastern District of Michigan. In support of its Notice

of Removal to Federal Court, the Pension Plan states as follows:

        1.      Plaintiff Denean C. Pledger (“Plaintiff”) filed the instant lawsuit

against the Pension Plan alleging that she is entitled to benefits under the terms of

the Pension Plan. (Exhibit 1)




FP 37770194.3
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20             PageID.2    Page 2 of 13




         2.     The Pension Plan is an “employee pension benefit plan” as that term

is defined in § 3(2)(A) of ERISA, the Employee Retirement Income Security Act

of 1974, as amended, 29 U.S.C. § 1002(3)(2)(A). (Exhibit 1, ¶ 2)

         3.     Plaintiff’s claim for benefits from the Pension Plan, as set forth in the

Complaint, is an ERISA action to “clarify [her] rights to future benefits under the

terms of the plan.” ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). (Exhibit

1,¶ 6)

         4.     The Complaint expressly alleges jurisdiction pursuant to ERISA

Section 502(e)(1), 29 U.S.C. § 1132(e)(1) and ERISA Section 502(a)(1)(B), 29

U.S.C. § 1132(a)(1)(B). (Exhibit 1, ¶ 6)

         5.     Pursuant to 28 U.S.C. § 1441(b), this action is properly subject to

removal because it is a civil action relating to the assets of an “employee pension

benefit plan” over which this Court has original jurisdiction pursuant to 29 U.S.C.

§ 1132(e).

         6.     Pursuant to 28 U.S.C. §1441(b), Plaintiff’s rights in this action against

the Pension Plan are governed by the laws of the United States, and must be

adjudicated pursuant to the requirements of ERISA such that this Court has

jurisdiction over the action pursuant to 28 U.S.C. § 1331.




                                             2
FP 37770194.3
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20           PageID.3    Page 3 of 13




        7.      This Court may exercise jurisdiction under ERISA pursuant to 29

U.S.C. § 1132(f), without respect to the amount in controversy or the citizenship of

the parties.

        8.      This Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b) because it is being filed within 30 days of the date the Pension Plan

received the Summons and Complaint via mail on April 6, 2020.

        9.      Pursuant to 28 U.S.C. § 1446(a), the Pension Plan files, as Exhibit 1,

copies of all relevant processes and pleadings served upon it thus far.

        10.     Pursuant to 28 U.S.C. § 1446(d), the Pension Plan is providing written

notice of this Notice to all parties, and filing a copy with the Clerk of the Oakland

County Circuit Court.




                                            3
FP 37770194.3
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20       PageID.4   Page 4 of 13




        WHEREFORE, the Pension Plan, by its attorneys, hereby gives notice of the

removal of this action from the Oakland County Circuit Court to the United States

District Court for the Eastern District of Michigan, and requests all further or

different relief as the Court may deem proper and just.

                                      Respectfully Submitted,

                                      FISHER & PHILLIPS, LLP

                                      /s/ William E. Altman_____________
                                      William E. Altman (P52788)
                                      31780 Telegraph Rd., Ste 200
                                      Bingham Farms, MI 48025
                                      (248) 433-8710
                                      waltman@fisherphillips.com
                                      Attorney for Defendant




                                         4
FP 37770194.3
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20          PageID.5   Page 5 of 13




                         CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to the following: Lawrence J. Breskin. I also hereby

certify that I am contemporaneously electronically filing the foregoing paper with

the following non-ECF participants: Clerk of the Oakland County Circuit Court

and mailing it to Lawrence J. Breskin.

                                         Respectfully Submitted,

                                         FISHER & PHILLIPS, LLP

                                         /s/ William E. Altman_____________
                                         William E. Altman (P52788)
                                         31780 Telegraph Rd., Ste 200
                                         Bingham Farms, MI 48025
                                         (248) 433-8710
                                         waltman@fisherphillips.com
                                         Attorney for Defendant




                                           5
FP 37770194.3
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20   PageID.6   Page 6 of 13




                                  EXHIBIT 1




FP 37770194.3
                    Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20                                            PageID.7              Page 7 of 13
                                                                          Original - Court                                        2nd copy - Plaintiff
         Approved. SCAO                                                   1st copy - Defendant                                    3rd copy - Return
                 STATE OF MICHIGAN                                                                                                       CASE NO.
                               JUDICIAL DISTRICT
       6th                      JUDICIAL CIRCUIT                              SUMMONS                                2020-180475-CZ
                               COUNTY PROBATE
       Court address                                                                                                                           Court telephone no.
       1200 North Telegraph Road, Pontiac, Michigan 48341-0404                                                                                248 858-0344
       Plaintiffs name(s). address(es), and telephone no(s).                                  Defendant's name(s), address(es), and telephone no(s).
       DANEAN C. PLEDGER                                                                      FCA US LLC - UAW PENSION AGREEMENT
                                                                                              CIMS 485-08-64,
                                                                                     V        1000 Chrysler Drive
                                                                                              Auburn Hills, Michigan 48326-2766
D.
to     Plaintiffs attorney, bar no., address, and telephone no.
CO     LAWRENCE J. BRESKIN                       P30413
o      P.O. Box 36192
                                                     This case has beet designatt d as an eFiling case. To review a copy of
CM     Grosse Pointe, Michigan 48236
o      313 881-3669. .............          .    _ the Notice of Mandatory eFi ing visit www.oakgov.com/efiling.
CM

CO
{<5    Instructions: Check the items be|ow that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
       if necessary, a case Inventory addendum (form MC 21). The summons section will be completed by the court clerk.

       Domestic Relations Case
Q      □ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
 >»      family members of the person(s) who are the subject of the complaint.
 c     □ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
 g       the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
O        confidential case inventory (form MC 21) listing those cases.
-o     n It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
 c       the family or family members of the person(s) who are the subject of the complaint.
ns
ns     Civil Case
O      □ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
       □ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
C35
j_       the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
=      0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
U.       complaint.
o      0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
■o
(U           beeh previously filed in □ this court, □                                                                                               Court, where
>
S '"         it was given case numEer '                                       aTid assigned to Judge _
0)
a:        The action □ remains □ is no longer pending.

Q
Uj     Summons section completed by court clerk.                              SUMMONS

lI;    notice to the defendant;             In the name of the people of the State of Michigan you are notified:
       1. You are being sued.
       2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to filf^^iwritt^ answer with the court and
          serve a copy on the other party or take other iawful action with the court (28 d^ySif i^g'^er&served by mail or you were
          served outside this state).
       3. If you do not answer or take other action within the time allowed, judgment may be |nler|^|a^insf you for the relief
          demanded in the complaint.                                                         q(          ^^
       4. If you require special accommodations to use the court because of a disability orgyoWMlifg^ foreign language interpreter
          to help you fully participate in court proceedings, please contact the court immedO&JtelsgclflTisl^effangements.
       Issue date                          Expiration date*                     Court clerk
        3/31/2020                            JUN 30 2020                                       Lisa Brown
       ‘This summons is invaiid unless served on or before its expiration date. This document must be sealed by the seal of the court.

       MC 01    (9/19) SUMMONS                                                                   MCR 1.109(D). MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
                Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20                                               PageID.8        Page 8 of 13
                                                                                                  SUMMONS
                                                        PROOF OF SERVICE               Case NO.2020-180475-CZ
    TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
    of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
    complete service you must return this original and all copies to the court clerk.

                                       I CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                      □ OFFICER CERTIFICATE                           OR           □ AFFIDAVIT OF PROCESS SERVER
    I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
    court officer, or attorney for a party (MCR 2.104[A][2]),            adult, and I am not a party or an officer of a corporate
    and that;     (notarization not required)                                             party (MCR 2.103[A]), and that:         (notarization required)

    □ I served personally a copy of the summons and complaint,
    □ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

    together with
                     List all documents served with the summons and complaint
                                                                                                                                        oh the defendant(s):
    Defendant's name                                   Complete address(es) of service------ “•                                        Day, date, time




1




    □ I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
      and have been unable to complete service.                            _________________________________________
    Defendant’s name                                  Complete address(es) of service                                                  Day, date, time




    I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
    best of my information, knowledge, and belief.
    Service fee            Miles traveled Fee                                     Signature
    $                                      $
    Incorrect address fee Miles traveled Fee              TOTAL FEE               Name (type or print)
    $                                      $              $
                                                                                  Title

    Subscribed and sworn to before me on                                                                                                   County, Michigan.
                                                  Date
    My commission expires:                                           Signature:
                                    Date                                              Deputy court clerk/Notary public

    Notary public. State of Michigan, County of

                                               ACKNOWLEDGMENT OF SERVICE
    I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                    Attachments

                                                               on
                                                                    Day, date, time
                                                                    __ on behalf of
    Signature
               Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20               PageID.9     Page 9 of 13
           This case has been designated as an eFilihg case. To review a copy of the Notice
           of Mandatory eFiling visit www.oakgov.com/efiling.


                                              STATE OF MICHIGAN
                           IN THE 6th CIRCUIT COURT FOR THE COUNTY OF OAKLAND


               DENEAN C. PLEDGER,                                                2020-180475-CZ

                                           Plaintiff,                          JUDGE LEO BOWMAN
                                                              . Case No.                          CZ
Dl             V.
CO
                                                                HONORABLE
CO             FCA US LLC - UAW PENSION
o              AGREEMENT,
CNJ
o
‘CN    ~
                                        DefendantJ
CM             Lawrence J. Breskin P30413
CO
               Attorney for Plaintiff
•X             P.O. Box 36192
o              Grosse Pointe, Ml 48236
O              313 881-3669
               LJBreskin@amail.com
 CZ;
 3
 o
Q
T3
                                              PLAINTIFF>S COMPLAINT
C
03

 03                   Plaintiff Denean C. Pledger, by and through her attorney, Lawrence J. Breskin,
O
 cn            states her Complaint, as follows:
 c
u_
 o                                        PARTIES AND NATURE OF CLAIM
X3
CD
 >                    1.     Plaintiff Denean C. Pledger is an individual residing in the City of Las
o              Vegas, County of Clark, State of Nevada 89123.
03
q:
                      2.     Defendant FCA US LLC - UAW Pension Agreement (hereinafter the “FCA
Q
UJ
_l             - UAW Pension Plan”) is a defined benefit pension plan as that term is defined by the
u.
               Employee Retirement Income Security Act of 1976, as amended, 29 USC § 1001, et.

               seq. (hereinafter "ERISA"). The sponsor of the FCA - UAW Pension Plan is FCA US

               LLC, 1000 Chrysler Drive, CIMS 485-08-64, Auburn Hills, Michigan 48326-2766.
<9r
      Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20              PageID.10    Page 10 of 13




              3.     This is an action to clarify Plaintiff Denean C. Pledger’s rights to future

       benefits under the terms of the Defendant FCA - UAW Pension Plan.

              4.     Based upon information and belief, the amount of benefits in controversy

       exceeds Twenty-five Thousand ($25,000.00) dollars.

              5.    There is no other pending or resolved civil action arising out of the trans­

       action or occurrence alleged in the complaint.


                                    JURISbiCTION AND VENUE

             6.     Plaintiffs action to clarify her rights to future benefits under the terms of

       the plan arises under ERISA § 502(a)(1)(B), 29 USC § 1132(a)(1)(B). This Court has

       jurisdiction pursuant to ERISA § 502(e)(1), 29 USC § 1132(e)(1), and venue is proper

       pursuant to MCL 600.1621.


                                           COUNT I
                        ACTION TO CLARIFY RIGHTS TO PENSION BENEFITS

             7.     Plaintiff Denean C. Pledger began employment at Chrysler Corporation on

       April 10,1995.

             8.     Through her employment at Chrysler Corporation and its successors,

       Denean C. Pledger was^J[gib]e to b^cqmeja particjpaii^andjBarn credited service in the

       FCA - UAW Pension Plan.

             9.     The FCA - UAW Pension Plan requires 5 years (60 months) of credited

       service to receive a deferred vested pension.

              10.   In its April 10, 2019 determination letter, the FCA - UAW Pension Plan

       acknowledged that Denean C. Pledger had earned 51 months of Service Credit and 56

       months of Vesting Service for actively working at Chrysler, as follows;

                                                 -2-
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20                 PageID.11     Page 11 of 13




                    Plan Year            Months of             Months of
                                       Service Credit        Vesting Service
                         2000                 3                     3
                         1999                 8                    12
                         1998                 5                     5
                         1997                12                    12
                         1996                12                    12
                         1995                11                    12
                         Total               51                    56

        11.      In its April 10. 2019 determination letter, the FCA -UAW Pension Plan

 acknowledged that employees are also entitled to credited service for periods covered

 by an award of "Back Pay”, in addition to periods actively worked by the employee.

        12.      On March 27. 2001, FCA’s predecessor (DaimlerChrysler Corporation)

 paid “Back Pay" to Denean Ci Pledger under the terms of a General Release of All

 Claims, Settlement and Non-Disclosure Agreement

        13.      In an arbitrary, capricious, and bad faith violation of the terms of its plan,

 the FCA - UAW Pension Plan refused to award credited service to Denean C. Pledger

 for the periods covered by the “Back Pay” paid by FCA’s predecessor (DaimlerChrysler

 Corporation).

        14.      If the FCA - UAW Pension Plan had properly credited Denean C. Pledger

 wth setviceTof'the“"Back Paiy” paid by FCA’s predecessor (DaimlerChrysler Corpora­

 tion), then Denean C, Pledger would have more than 5 years (60 months) of credited

 service, and would properly be entitled to a deferred vested pension.
                     I



        15.      Denean C. Pledger filed an administrative appeal with the FCA - UAW

 Pension Plan asserting that she had been awarded back pay, that she was entitled to

 an award of credited service for the periods covered by back pay, that she had earned


                                              -3-



                                                     ;
 Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20                PageID.12        Page 12 of 13




   more than five years (60 months) of credited service as a result of the back pay award,

   and that she was entitled to a pension benefit.

          16.    On May 24, 2019, Denean C. Pledger’s attorney submitted a supplemen­

   tal letter, by fax and U.S. Mail, in support of Denean C. Pledger’s appeal.

          17.    On May 29,2019, Susan Robles from the FCA - UAW Pension Plan called

   Denean C. Pledger, and stated that Denean C. Pledger’s appeal had been denied.

          18.    Later on May 29,2019, Denean C. Pledger received a letter from the FCA

   - UAW Pension Plan which also stated that Denean C. Pledger’s appeal had been

   denied, that no further appeals were permitted, and that she could now file a lawsuit.

          19.    During a telephone conversation on June 13, 2019, the FCA - UAW

   Pension Plan informed Pledger’s attorney that his supplemental letter had arrived too

   late to be considered as a part of Pledger’s appeal, that the FCA - UAW Pension Plan
                                                                          /
   was unwilling to reopen the appeal to consider the supplemental letter, and that

   Pledger’s only option for pursuing her pension rights was to file a lawsuit.

         Wherefore, Plaintiff Denean C. Pledger respectfully prays that the Court enter

   judgment in favor of Plaintiff Denean C. Pledger, and against Defendant FCA US LLC -

   UAW Pension Agreement, clarifying that Plaintiff Denean C. Pledger’s is entitled to

—credited service for the periodS'Covered by her back pay award, that Plaintiff Denean C.

   Pledger has a right to future benefits under the terms of the FCA US LLC - UAW

   Pension Agreement, and that Denean C. Pledger is entitled to an award of attorney fees

   under ERISA § 502(g)(1), together with litigation costs and statutory interest.




                                              -4-
Case 3:20-cv-11125-RHC-RSW ECF No. 1 filed 05/06/20      PageID.13   Page 13 of 13




                                          Respectfully submitted,

                                          /s/Lawrence J. Breskin
                                          Lawrence J. Breskin P30413
                                          Attorney for Plaintiff
                                          P.O.Box 26192
                                          Grosse Pbinte, Michigan 48236
                                          313 881-3669
                                          LJBreskin@gmail.com

 March 24,2020




                                    -5-
